DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The office action is in reference to the Amendments/Response, filed on 11/1/2021.  Claim 2 has been canceled.  Claims 1, 3-7, 9, 11 and 13-15 are now pending.  Terminal disclaimer submitted on 11/1/2021 has been approved.
3.	In view of the Response and further consideration, the previous double patenting rejections of claims 1-7, 9, 11 and 13-15 are withdrawn; the previous rejections of claims 1, 2, 7 and 9 under 35 U.S.C. 112(b) are withdrawn; the previous rejections of claims 1-7, 9, 11 and 13 under 35 U.S.C. 102(a)(1) as being anticipated by Chaudhary et al. (WO 2010/017554) and claims 1-7, 9, 11 and 13-15 under 35 U.S.C. 102(a)(1) as being anticipated by Lyons et al. (US Patent 4,198,310) as evidenced by EPDM (Wikipedia, 8/13/2021) are withdrawn.

Claim Rejections - 35 USC § 112
4.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites that “(A) crosslinkable ethylene/alpha-olefin copolymer is a copolymer” and claim 1 also recites “optionally another comonomer”.  This causes confusion.
5.    Claims 3-7, 9, 11 and 13-15 are ultimately dependent upon independent claim 1, and they are indefinite for the same reasons.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 1, 3-7, 9, 11 and 13 are rejected under 35 U.S.C. 103(a) as obvious over Chaudhary et al. (WO 2010/017554).
	Chaudhary et al. disclose a composition comprising a polyolefin such as interpolymers of ethylene with at least one C3-C20 alpha-olefin having a density between 0.850 to 0.920 g/cm3, a phosphorus-containing coagent such as triallyl phosphate in an amount of 1 to 20 wt%, and 0.01 to 3 wt% of organic peroxide (claims 1 and 3; p. 2, lines 17-25; p. 9, lines 4-6).
The limitations of claim 3 can be found in Chaudhary et al. at claim 1 and Example, where it discloses the 1 to 20 wt% of coagent (means that interpolymer is 79.8 to 98.8 wt%) and lacks supplemental polymer.
The limitations of claim 4 can be found in Chaudhary et al. at claim 1, where it discloses the 1 to 20 wt% of coagent.
The limitations of claim 5 can be found in Chaudhary et al. at p. 8, second line from the end, where it discloses the dicumyl peroxide.
The limitations of claim 6 can be found in Chaudhary et al. at claim 1 and Example, where it discloses the total weight of 100%.
The limitations of claim 7 can be found in Chaudhary et al. at claim 3, where it discloses the triallyl phosphoric triamide.
Chaudhary et al. at Example, where it discloses the method and crosslinked product.
The limitations of claim 13 can be found in Chaudhary et al. at p. 1, line 10, where it discloses the wire and cable.

8.	Claims 14 and 15 are rejected under 35 U.S.C. 103(a) as obvious over Chaudhary et al. (WO 2010/017554) in view of Lyons et al. (US Patent 4,198,310).
The disclosure of Chaudhary et al. is adequately set forth in paragraph 7 and is incorporated herein by reference.
Chaudhary et al. disclose the wire and cable.  However, Chaudhary et al. is silent on the application in the coated conductor.
Lyons et al. disclose a composition comprising 100 parts by weight of a polymer such as ethylene propylene copolymer, and from 0.25 to 5% by weight of phosphorus-containing compound such as triallyl phosphate, to provide composition used for the electrical apparatus such as high voltage cable joints (reads on applying a voltage) and coating onto a substrate (claims 1, 3 and 29, col. 3, lines 46-60, col. 5, line 36, col. 8, lines 9, Example 55).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use this composition in wire and cable applications.
Response to Arguments

9.	Applicants’ arguments filed on 10/14/2021 have been fully considered and are not persuasive.  

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUI H CHIN/Primary Examiner, Art Unit 1762